
	
		II
		110th CONGRESS
		2d Session
		S. 2951
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mr. Baucus (for himself,
			 Mr. Tester, and Mr. Lugar) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Veterans' Affairs
		
		A BILL
		To require reports on the progress of the Secretary of
		  Veterans Affairs in addressing causes for variances in compensation payments
		  for veterans for service-connected disabilities.
	
	
		1.Reports on progress of the
			 Secretary of Veterans Affairs in addressing causes for variances in
			 compensation payments for veterans for service-connected disabilities
			(a)Reports
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, and every year thereafter through 2012, the Secretary of Veterans
			 Affairs shall submit to the congressional veterans affairs committees a report
			 describing the progress of the Secretary in addressing the causes of variances
			 in compensation payments for veterans for service-connected
			 disabilities.
			(b)ElementsEach
			 report under subsection (a) shall include the following:
				(1)A description of
			 the efforts of the Veterans Benefits Administration to coordinate with the
			 Veterans Health Administration to improve the quality of examinations of
			 veterans with service-connected disabilities that are performed by the Veterans
			 Health Administration and contract clinicians, including efforts relating to
			 the use of approved templates for such examinations and of reports on such
			 examinations that are based on such templates prepared in an easily-readable
			 format.
				(2)An assessment of
			 the current personnel requirements of the Veterans Benefits Administration,
			 including an assessment of the adequacy of the number of personnel assigned to
			 each regional office of the Administration for each type of claim adjudication
			 position.
				(3)A description of
			 the differences, if any, in current patterns of submittal rate of claims to the
			 Secretary of Veterans Affairs regarding service-connected disabilities among
			 various populations of veterans, including veterans living in rural and highly
			 rural areas, minority veterans, veterans who served in the National Guard or
			 Reserve, and veterans who are retired from the Armed Forces military retirees,
			 and a description and assessment of efforts undertaken to eliminate such
			 differences.
				(c)DefinitionsIn
			 this section:
				(1)The term
			 congressional veterans affairs committees means—
					(A)the Committee on
			 Veterans' Affairs of the Senate; and
					(B)the Committee on
			 Veterans' Affairs of the House of Representatives.
					(2)Highly
			 ruralThe term highly rural, in the case of an area,
			 means that the area consists of a county or counties having a population of
			 less than seven persons per square mile.
				
